Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00119-CV

                                IN THE INTEREST OF A.E., a Child

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012EM504169
                                Honorable Jim Rausch, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: April 3, 2013

DISMISSED FOR WANT OF PROSECUTION

           On February 21, 2013, the trial court clerk filed a notification of late record stating that

the clerk’s record had not been filed in this appeal because appellant had failed to pay or make

arrangements to pay the clerk’s fee for preparing the record and that appellant is not entitled to

appeal without paying the fee. Appellant was ordered to provide written proof to this court by

February 13, 2013, that either (1) the clerk’s fee had been paid or arrangements had been made

to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. This

court’s order cautioned that if appellant failed to respond within the time provided, this appeal

would be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).
                                                                                  04-13-00119-CV


       Appellant did not respond to this court’s order.      Accordingly, appellant’s appeal is

dismissed for want of prosecution. TEX. R. APP. P. 37.3(b). Costs of the appeal are taxed against

appellant.

                                                    PER CURIAM




                                              -2-